DETAILED ACTION

Response to Arguments

Applicant's arguments filed 9/13/2022 have been fully considered.

The 35 U.S.C. 112(b) rejections of claims 7 and 10-15 have been withdrawn in view of the claim amendments and arguments. New rejections have been made, necessitated by the amendments.

Applicant’s arguments made with respect to Nozawa and Park are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17 lines 2-3, “the normal operation state in which the communication with the radio wave receiver and the communication unit is performed” and “the power saving state in which the communication with the radio wave receiver and the communication unit is not performed” (emphasis added) lack antecedent basis in the claim. The claim does not previously recite any relationship between the states and the operation of the radio wave receiver.

Claim Rejections - 35 USC § 102
For applicant' s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-11, 14, 16, and 17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kuo (US 20070159391 A1).

Regarding claims 1, 10, and 16, Kuo teaches an electronic timepiece (“navigation device”, abstract; “position, velocity, and time” para. [0005]) comprising: 
a radio wave receiver receiving radio waves from positioning satellites (para. [0007]); 
a communication unit communicating with an external device (“network interface” para. [0043]); 
a memory storing a program and predicted positional information on the positioning satellites (para. [0029] teaches predicted positioning information storage; further storage of program is considered inherent); and 
a processor (“microprocessor” para. [0017]; para. [0037]), based on the program stored in the memory, 
shifting the electronic timepiece between a normal operation state in which communication with the communication unit is performed (steps S207-S213, Fig. 2; S105-S109, Fig.1) and a power saving state in which the communication with the communication unit is not performed (S203-S205, Fig. 2; S101-S104, Fig. 1), depending on a status of the electronic timepiece (length of time elapsed, see S205-S207 and S103-S104), and 
in response to an elapsed time from a valid period of the predicted positional information exceeding a predetermined reference time during the power saving state, causing the communication unit to receive updated data of the predicted positional information and other information from the external device when shifting the electronic timepiece from the power saving state to the normal operation state (paras. [0015], [0030]; claim 5; Kuo’s GPS ephemeris data is known to contain predicted positioning information and other information such as reference time).

Regarding claims 2 and 11, the reference time included with GPS ephemeris data includes current date-and-time information.

Regarding claims 5 and 14, Kuo teaches a detector performing detection relevant to a usage status of the electronic timepiece (implicit to determining that a user has shut down the navigation device as per S201 and para. [0036], or started the navigation device as at S101, Fig. 1 and para. [0029]; also implicit to determining that a time has been counted down as per S103, S205, and that GPS ephemeris data has been updated as per S213, S109), wherein based on a result of the detection by the detector, in response to determining that a first condition for an unused state being satisfied in the normal operation state, the processor shifts the electronic timepiece to the power saving state, and in response to determining that a second condition for an in-use state being satisfied in the power saving state, the processor shifts the electronic timepiece to the normal operation state (see Figs. 1 and 2 and “intervals” para. [0043]).

Regarding claim 7, Kuo’s second condition includes the detector receiving an input operation from a user (S101, S201, S203 and para. [0029]).

Regarding claim 8, Kuo teaches short-range wireless communications in para. [0019]. Kuo further teaches maintaining communication connect while the radio waves are transmittable and receivable between the electronic timepiece and the external device (communication is maintained at least while downloading GPS ephemeris data), and disconnecting the communication connection during the power saving state (implicit to S207-S209, S105). 

Regarding claim 9, Kuo’s ephemeris data would expire within four hours, therefore a remaining time of the valid period at a timing at which the elapsed time exceeds the reference time is one day or less.

Regarding claim 17, Kuo teaches that the processor, shifts the electronic timepiece between the normal operation state in which the communication with the radio wave receiver and the communication unit is performed (S105-S109) and the power saving state in which the communication with the radio wave receiver and the communication unit is not performed (S203-S205), depending on the status of the electronic timepiece (elapsed time and whether the timepiece is on or shut down, see Figs. 1 and 2), and in response to the elapsed time from the valid period of the predicted positional information exceeding the predetermined reference time during the power saving state, causing the communication unit to receive the updated data of the predicted positional information and the other information from the external device when shifting the electronic timepiece from the power saving state to the normal operation state (paras. [0015], [0030]; claim 5).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 4, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 20070159391 A1).

Regarding claims 3, 4, 12, and 13, Kuo does not teach that the processor causes the communication unit to receive the updated 36data of the predicted positional information after receiving the other information. However the updated 36data of the predicted positional information is necessarily received either before or after the other information, either of which have reasonable expectation of success and therefore would be at least obvious to try. It would have been obvious to modify Kuo as claimed because it is a matter of choosing from two identified, predictable solutions, both having a reasonable expectation of success, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 20070159391 A1) in view of Park (US 20140292564 A1).

Regarding claims 6 and 15, Kuo does not teach wherein the first condition includes a current time belonging to a specific time range in a day. However Park, in analogous art, teaches determining a first condition for an unused state including a current time belonging to a specific time range in a day (“night” para. [0128]). It would have been obvious to further modify Kuo according to Park in order to further reduce power consumption by not downloading ephemeris at times, such as night, when a GPS location fix is less likely to succeed, as taught in Park’s para. [0128].  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaplan (“Understand GPS Principles and Applications”) teaches that GPS ephemeris data includes reference time information (page 41, 2nd full paragraph).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648